PER CURIAM.
The town of Schuyler Falls, which is, in form, one of the appellants, is not a party to the proceeding, and therefore is not in a position to bring an appeal. Its appeal must therefore be dismissed. As to the other appellants, the board of town canvassers, we are of the opinion that no sufficient reason is apparent for awarding costs against them, and that therefore as to them the order, as far as appealed from, should be reversed.
Appeal of the town of Schuyler Falls dismissed. As to the other appellants, order reversed, so far as appealed from.